Citation Nr: 1120831	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right hip disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for gout.

5.  Entitlement to a rating in excess of 10 percent for the service-connected hallux valgus of the right foot with hammertoes and pes planus.

6.  Entitlement to an increased rating in excess of 10 percent for service-connected hemorrhoids.

7.  Whether the reduction in the evaluation for the service-connected low back strain with evidence of degenerative changes of the thoracic spine from 40 percent to 10 percent, effective June 1, 2006 was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1993.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006, August 2006, and August 2008 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In the March 2006 decision, the RO decreased the evaluation for service-connected back strain with evidence of degenerative changes of the thoracic spine from 40 percent to 10 percent, effective June 1, 2006.

In the August 2006 decision, the RO denied service connection for gout and for a cervical spine condition and declined to reopen his service connection claim for a right hip condition as no new and material evidence had been presented. 

In the August 2008 decision, the RO increased the rating for the Veteran's hemorrhoids to 10 percent.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating in excess of 10 percent for hemorrhoids remains before the Board.

In a March 2009 decision, the Board remanded the issues of whether new and material evidence has been received to reopen the claim of service connection for a right hip disorder, entitlement to service connection for a claimed cervical spine disorder, entitlement to service connection for claimed gout, and entitlement to a rating in excess of 10 percent for the service-connected hallux valgus of the right foot, with hammertoes and pes planus for additional development to include determine whether the Veteran desired a hearing.

In an August 2009 letter, the Veteran's representative at the time withdrew the Veteran's request for a hearing.  See 38 C.F.R. § 20.704(d) (2010).

Regarding the issue related to the evaluation of the Veteran's right foot disorder, a temporary 100 percent rating for post-surgical convalescence was awarded beginning on April 16, 2007 through March 30, 2007.  The Board's decision addresses only the question of a higher rating after the termination of the temporary total rating.

The issue of service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions in September 1994 and September 2004, the RO denied service connection for a right hip disability.  After the Veteran was notified of the adverse determination of his right to appeal in September 2004, he did not appeal that rating decision in timely manner.

2.  The evidence received since the September 2004 rating decision is neither cumulative nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disorder, and raises a reasonable possibility of substantiating that claim.

3.  A cervical spine disability was not present in service or manifested in the first post service year, and is not shown to be etiologically related to service.

4.  The Veteran does not have gout that is etiologically related to a disease, injury, or event in service.

5.  The Veteran has been in receipt of the highest schedular evaluation allowable for his right hallux valgus from June 1, 2007.  Findings commensurate with moderate severe foot injury are not shown.

6.  The evidence does not show that the Veteran had hemorrhoids that caused persistent bleeding with secondary anemia or fissures at any time during the rating period on appeal.

7.  The Veteran has residual anal incontinence that results in daily leakage, the amounts of which are not described as extensive requiring a continuous use of absorbent pads.

8.  In December 2005, the RO proposed to reduce the schedular rating for the service-connected low back strain with evidence of degenerative changes of the thoracic spine from 40 percent to 10 percent.  The Veteran was notified of this proposed reduction that month; he was also notified that he had 60 days to submit additional evidence, and that he could request a personal hearing.

9.  A March 2006 rating decision assigned a 10 percent rating for low back strain with evidence of degenerative changes of the thoracic spine, effective on June 1, 2006.

10.  Medical evidence at the time of the reduction did not demonstrate overall improvement in the service-connected low back strain with evidence of degenerative changes of the thoracic spine.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  A cervical spine disability was not incurred in or aggravated by active duty, and service incurrence of arthritis of the cervical spine may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for gout are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for an evaluation in excess of 10 percent for the service-connected hallux valgus of the right foot with hammertoes and pes planus from June 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes 5280, 5276, 5284 (2010).

5.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7336 (2010).

6.  A separate 30 percent evaluation for residual anal incontinence, associated as a residual of hemorrhoids, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.113, 4.114 Diagnostic Code 7332 (2010).

7.  The reduction in the rating assigned for low back strain with evidence of degenerative changes of the thoracic spine from 40 percent to 10 percent, effective June 1, 2006, was not proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.20, 4.114, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The notice and assistance requirements are not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Regarding his claim for restoration, the regulations pertaining to the reduction of evaluations for compensation contain separate, specific notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The Veteran was notified by a rating decision in December 2005 with the reasons for the proposed reduction.  The Veteran provided additional evidence in January 2006 which was considered prior to execution of the reduction in March 2006.  Therefore, the notice procedures for reduction of a disability rating have been accomplished. 

Moreover, the Board notes that the Veteran's representative, through statements made to VA has demonstrated actual knowledge of all relevant VA laws and regulations.  

As such, the Board finds that the Veteran is not prejudiced based on this demonstrated actual knowledge.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that an appellant has been prejudiced by any notice error). The Board finds that any deficient notice has not prejudiced the adjudication of the claim for restoration herein decided.

As for the claims for increased ratings and service connection, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the increased ratings and service connection claims, in a pre-adjudication letter dated in April 2006, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for gout and a cervical spine condition.  In a June 2007 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for hallux valgus of the right foot, with hammertoes and pes planus.  In an April 2008 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim for hemorrhoids.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2006, June 2007 and April 2008 letters complied with this requirement.

The Veteran has substantiated his status as a Veteran. He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the April 2006, June 2007 and April 2008 letters.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The first, third, and fourth elements were not disturbed by the Federal Circuit's decision.

In the June 2007 and April 2008 letters, VA notified the Veteran that he should submit evidence showing that his hallux valgus of the right foot, with hammertoes and pes planus and hemorrhoids had worsened in severity.  He was informed that he could substantiate the claim with a statement from his doctor, containing clinical and physical findings, the results of any laboratory tests or X-rays, and the dates of the examinations and tests.  He was also instructed that a statement from other individuals who were able to describe from their own knowledge and personal observations the manner in which the Veteran's disabilities had worsened may be helpful in proving his claims.  He was thus provided with examples of the evidence that could substantiate the claims.  He was informed that ratings were assigned using the rating schedule, and he was referred to that schedule.  This essentially informed him of the use of diagnostic codes.  He was also given examples of the evidence that could substantiate the claims.

Accordingly, VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

Additionally, the Veteran was afforded VA examinations in July 1994, April 2008, September 2009 and August 2010 that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not provided with a VA examination and opinion to assess any gout and cervical spine disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Evidence indicating that a disability may be associated with service may be lay evidence and need not be competent.  However, there must be a credible, factual basis for the evidence.  Waters v Shinseki, 601 F3d 1274, 1277-78 (Fed. Cir., 2010).  

Simply stated, the standards of McLendon are not met in this case, as there is no credible lay or medical evidence that gout or a cervical spine disability, were manifested in service or were otherwise related to service.  Thus VA examinations are not warranted. 

As such, there is no further action to be undertaken to comply with the provisions of the notice and assistance statutes and regulations. VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.

I.  New and Material Evidence

The Veteran's claim for service connection for a right hip disorder had previously been considered and was denied in a September 1994 rating decision.  The RO based this denial on its finding that while there was in service treatment for hip pain, there was no evidence of a current chronic hip disability.  Specifically, at a July 1994 VA examination, the Veteran presented with complaints of bilateral hip pain.  However, the examination revealed that no significant hip pathology.

The Veteran was notified of this decision, but did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2010).  

The Veteran's claim was again denied in a September 2004 rating decision on the basis that new and material evidence had not been submitted.  The RO based its denial on a finding that there was no current right hip disability as no new evidence had been submitted since the September 1994 denial of service connection for a right hip disability.  As the Veteran did not appeal the September 2004 rating decision, that decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a right hip disability in April 2006.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the November 1989, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the September 1994 unappealed rating decision, the RO denied the Veteran's claim based on a finding that there was no current evidence of a chronic hip disability.

The September 2004 rating decision, the RO failed to reopen the Veteran's claim on the basis that new and material evidence had not been submitted.

The evidence added to the claims file since the September 2004 rating decision includes statements from the Veteran and his representative, May 2006, June 2006, and March 2008 private treatment notes and VA treatment records.  In a June 2006 statement the Veteran also indicated that his right hip pain had "gotten worse."

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers and is neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial.  This evidence is also material because, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability, and raises a reasonable possibility of substantiating that claim.

Specifically, the credible lay statements, post-service treatment records and VA reports, considered collectively, establish continuity of right hip symptomatology, which suggests that the right hip condition, of which the Veteran first complained in service, is chronic, contrary to the RO's findings in September 1994 and September 2004.  The absence of this type of evidence formed one basis of the RO's previous denial of the Veteran's claim.  

Therefore, new and material evidence has been submitted and to this extent only, the claim for service connection for a right hip disorder is reopened.   

II.  Service Connection

Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Cervical Spine Disability

The Veteran asserts that he has a current cervical spine disability that is related to service.  However, considering the record, to include statements made by or on the Veteran's behalf, in light of the above, the Board finds that the criteria for service connection are not met.

The Board notes that a June 2006 private record demonstrates a diagnosis of multi-level segmental dysfunction with moderately severe/severe chronic degenerative change.  

As there is a current diagnosis of a cervical spine disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of a cervical spine disability during service or for several years thereafter.  

The first post-service evidence is the June 2006 private treatment report reflecting a diagnosis of multi-level segmental dysfunction with moderately severe/severe chronic degenerative change.  While the record is unclear as to whether the Veteran has a diagnosis of arthritis specific to the cervical spine, the Board notes that regardless, none of the private medical records or VA treatment records shows that the Veteran was diagnosed with arthritis to a compensable degree within one year after service.

There is also no medical opinion of record linking the current cervical spine disability and an event or incident of his service.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any cervical spine disorders.  He was treated on multiple occasions for low back/lumbar pain during service but each service treatment record related to his back specified that the area affected was his lumbar area or low back.  He was not diagnosed with a cervical spine disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence to VA in which he asserted his belief that his cervical spine disability was related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is competent to report symptoms in service, the service treatment records are negative for cervical spine complaints or treatment and the cervical spine was evaluated as clinically normal during service.  The absence of medical treatment alone does not necessarily preclude a finding of a lack of incurrence or continuity of symptoms.  However, in correspondence in June 2006, a private chiropractor noted the Veteran's reports of the onset of cervical spine symptoms only several years prior to his examination.  Further, the Veteran had the opportunity at earlier times during and after service to advise clinicians of cervical spine symptoms at the same time his lumbar spine was evaluated.  There is no record that he did so.  In a comprehensive VA general medical examination in July 1994, the Veteran reported and the examiner noted chronic lumbar strain but made no mention of cervical symptoms.  For these reasons, the Veteran's assertions as to continuous cervical spine pain since service are not credible, as it is outweighed by the medical evidence during service, at discharge, and in 2006. 

Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.
Hence, the lay assertions in this regard have no probative value.

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current cervical spine disorder and the Veteran's service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of multi-level segmental dysfunction with moderately severe/severe chronic degenerative change, does not demonstrate arthritis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  

In sum, for these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  The benefit sought on appeal is accordingly denied. 

B.  Gout

Factual Background and Analysis

The Veteran asserts that he currently suffers from gout that is related to a period of active service.  

In the present case, there is no dispute that the Veteran currently has the disability for which service connection is claimed.  The medical evidence clearly demonstrates that he has been diagnosed with gout.  The dispositive issue is whether the evidence establishes an actual nexus, or link, between gout and his period of active military service.

However, considering the record, to include statements made by or on the Veteran's behalf, in light of the above, the Board finds that the criteria for service connection are not met as the service treatment records are negative for gout, and there is no competent lay or medical evidence relating the Veteran's gout to service.  

The Board notes the Veteran's statements asserting that his gout disability is related to service.  

Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan , supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

While the Veteran is competent to report symptoms in service, the service treatment records are entirely negative for gout complaints or treatment.  The absence of medical treatment alone does not necessarily preclude a finding of a lack of incurrence or continuity of symptoms. Further, the Veteran had the opportunity at earlier times during and after service to advise clinicians of symptoms of gout at the same time his foot disorders were evaluated.  There is no record that he did so.  In a comprehensive VA general medical examination in July 1994, the Veteran reported and the examiner noted deformities of the feet but made no mention of symptoms of gout. For this reason, the Veteran's assertions as to continuous gout since service do not have a factual basis and are not credible, as they are is outweighed by the medical evidence during service, at discharge, and in 1994.

Moreover, to the extent that the holding in Jandreau, supra can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value as the Board finds that Veteran's testimony is less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, supra.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, the service treatment records are entirely negative for complaints or treatment of gout, and there is no medical opinion of record showing a relationship between any current gout and the Veteran's military service.  The medical records that address any current gout make no mention whatsoever of the Veteran's military service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for gout is not warranted. 

III.  Increased Ratings

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
238 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  

In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Entitlement to a rating in excess of 10 percent for the service-connected hallux valgus of the right foot, with hammertoes and pes planus.

Factual Background and Analysis

The Veteran underwent a VA podiatry consultation in March 2007.  He presented with painful limited motion in both great toes.  It was noted that he had previous bunion surgery on both feet and developed the stiffness in the toes after that.  

An examination of the ankles and feet disclosed the presence of residual hallux valgus, healed bunionectomy scars, limitation of the first metatarsophalangeal (MTP) joint motion and pain on motion with the right greater than the left.  The intermetatarsal angle appeared to be around 20 degrees.  There was a joint mouse dorsally, and the base of the proximal phalanx had remodeled laterally to form an increased proximal articular set angle.  The diagnosis was that of hallux limitus and hallux valgus.

The Veteran again underwent a podiatry consultation in January 2009.  He presented with complaints of pain in both his great toes when walking.  He noted that his previous surgery reduced, but did not eliminate the pain.  

On examination, his right first MTP had been fused.  The left ankle and foot showed pain and palpable bony hypertrophy at the first MTP joint.  His motion was reduced as it was limited to 5 degrees of dorsiflexion with a painful abrupt end of the range of motion.  His feet and ankles showed moderate pes planus.  The X-ray studies of the left foot show mild to moderate degenerative joint disease of the first MTP joint.  The right foot x-ray studies showed postoperative changes in the right toe.

Per the March 2009 Board remand instructions, the Veteran underwent an Independent Medical Examination (IME) in September 2009.  The Veteran reported having pain in his feet on a constant basis.  The pain was characterized as squeezing, aching, cramping, burning, and sharp.  The pain severity was a 10/10 on its highest level.  The pain was exacerbated by physical activity and prolonged standing or came spontaneously and was relieved by rest or by taking medicine.  

The Veteran was able to function with medication.  He reported symptoms of pain, stiffness and swelling while at rest and pain, weakness, stiffness, swelling and fatigue while standing or walking.  The functional impairment included difficulty with prolonged standing or walking.  

The Veteran had post surgical scars which were not painful on examination.  There was no limitation of motion or function associated with the scars.  

On examination, his posture and gait were normal.  The feet did not reveal any abnormal signs on weight bearing.  He did not require any assistive devices for ambulation.  

Examination of the ankles was within normal limits, bilaterally.  Examination of the feet and toes demonstrated tenderness throughout the first and second toes, bilaterally, along with the bottom of the feet on palpitation.  There was active motion in the metatarsophalangeal joints of the great toes, bilaterally.  Palpitation of the plantar surface of the feet revealed slight tenderness.  

An examination of the Achilles tendon revealed normal alignment with and without weight bearing.  He did have flat feet with a slight degree of angulation, bilaterally.  There were no signs of deformity.  He did not have claw feet.  There were no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of all the toes produced slight pain in the first and second toe, bilaterally, and none on the rest.  Palpitation of the metatarsal heads of the toes produced slight tenderness in the first and second toes, bilaterally, and none on the rest.  He did not have hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  

The Veteran did have limited function for standing and walking, but was able to walk 1/4 of a mile.  He required bilateral shoe inserts with some relief in his symptoms.  

The X-ray studies of the right foot showed plates and screws bridging the first metatarsophalangeal joint of the great toe.  The diagnosis was that of postoperative hallux valgus and hammertoes, bilateral feet with residual scars and bilateral pes planus.  

The examiner noted that the Veteran had hallux valgus and hammertoe surgery and did not currently have this condition.  The Veteran had difficulty with prolonged standing or walking.  However, this condition did not render the Veteran as unemployable as he was currently employed as a social worker.

The examiner reported that, after a complete history, a physical examination and a medical record review, he determined that the Veteran had limitations regarding prolonged standing and walking.  However, he was currently employed and was not rendered unemployable by his chronic conditions.  

The Veteran had been treated for his bilateral bunions and hammertoes and was postoperative with good results.  His remaining condition consisted of bilateral pes planus.  There were no other limitations noted other than his ability to stand, walk, run or exercise.

Since June 1, 2007, the Veteran's hallux valgus of the right foot, with hammertoes and pes planus has been rated as 10 percent disabling under Diagnostic Code 5280.

Under Diagnostic Code 5280, the 10 percent rating represents that maximum benefit under that diagnostic code.  As such, Diagnostic Code 5280 cannot serve as a basis for an increased rating.  As the maximum schedular evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered whether the Veteran's disability may be evaluated under a different diagnostic code.

Under Diagnostic Code 5282, a hammer toe of a single toe warrants a noncompensable rating but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the maximum rating assignable.  As such Diagnostic Code 5282 cannot serve as a basis for an increased rating.

Under Diagnostic Code 5276 for evaluation of pes planus, a 10 percent rating is assigned for moderate unilateral or bilateral symptoms of pes planus to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  

A 20 percent (unilateral) or 30 percent (bilateral) rating is granted for severe symptoms of pes planus to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  

A 30 percent (unilateral) or 50 percent (bilateral) rating is warranted for pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule. than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

In this case, for a rating in excess of 10 percent for pes planus, there must be severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

While the Veteran presented with complaints of constant pain and examinations revealed slight tenderness, there is no evidence of marked deformity of any other part of either foot, to include marked pronation, or indication of swelling on use.  

The examiner indicated that the Veteran had no limitation of motion or function and that his posture and gait were normal.  Additionally, the examination of the feet did not reveal any abnormal signs on weight bearing or the required use of assistive devices for ambulation.  The Board places less probative weight on the Veteran's reports of severe pain at a level of 10/10 because there is insufficient pathology or clinical observations to support that level of severity or indicate additional loss of function.  

The overall findings thus reflect that the symptoms of the Veteran's pes planus more nearly approximate the moderate symptoms listed among the criteria for a 10 percent rating than the severe symptoms listed among the criteria for a 20 percent rating under Diagnostic Code 5276.

There is also no basis for assignment of any higher rating on the basis of functional loss due to pain pursuant to the criteria of 38 C.F.R. §§ 4.40 and 4.45, or DeLuca.   While the examiner noted that the Veteran's disability limited his ability to stand, walk, run or exercise, pain, particularly on manipulation, is contemplated in the rating criteria of Diagnostic Code 5276.  

The Board has considered the Veteran's complaints of increased pain on prolonged walking and standing; however, there is no basis for assignment of any higher rating, more than what is already compensated in the current 10 percent disability rating.  

The Board also has considered whether the Veteran should be evaluated under the rating code for injuries to the foot.  

Under this rating code, a 30 percent evaluation is merited for a severe foot injury.  A 20 percent evaluation is warranted for a moderately severe foot injury.  A 10 percent evaluation is assigned for a moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Even if the Board were to evaluate the Veteran's hallux valgus under the rating code for foot injuries, it would not be of any benefit to him.  

His disability would have to be at least moderately severe to be evaluated as 20 percent or higher.  As noted, the most recent evidence shows that there were no signs of abnormal weight bearing, and that his gait was within normal limits.  

There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was no limitation of motion.  This does not equate to any more than a moderate disability, which results in the same 10 percent evaluation he receives under the rating code for hallux valgus. 

Accordingly, the Board concludes that an evaluation of greater than 10 percent for the service-connected hallux valgus of the right foot, with hammertoes and pes planus is not warranted.  

B.  Entitlement to an increased rating in excess of 10 percent for the service-connected hemorrhoids.

Factual Background and Analysis

Service connection for hemorrhoids was established in a September 1994 rating decision, which assigned a noncompensable evaluation for this disability.  

The Veteran's current claim was received in March 2008.  An August 2008 decision increased the disability to a 10 percent evaluation, effective on March 31, 2008.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for hemorrhoids remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran service-connected hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 for hemorrhoids, external or internal.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

A December 2007 VA treatment note indicated that the Veteran had hematochezia (the passage of blood per anus usually in or with stools) that was likely from his hemorrhoids.

The Veteran underwent a VA examination in April 2008.  Since 1990, the Veteran reported having symptoms of anal itching, feeling the need to empty the bowel, diarrhea, swelling, pain and discharge.  He also reported problems holding stool with leakage occurring less than 1/3 per day which was slight in nature.  He denied using a pad.  He did not report hemorrhoid problems on a constant basis.  He had not required hospitalization, surgeries, treatment or medications for this condition.  

A rectal examination revealed external hemorrhoids at 3 to 6 o'clock position.  They were not reducible.  There was no evidence of bleeding.  They were not thrombosed.  There was evidence of frequent recurrence and redundant tissue.  There was no rectal fistula on examination.  

The examiner noted that the condition did not cause significant anemia or malnutrition.  There were no scars present.  The Veteran had difficulty with prolonged sitting and driving secondary to his present condition.

The Veteran underwent a VA examination conducted through QTC service in August 2010.  He reported having anal itching, diarrhea, pain, a nagging feeling to empty bowel, swelling and perianal discharge, incomplete bowel movements, diarrhea and constipation, protrusions and itching.  He described a leakage of stool.  The leakage occurred less than 1/3 of the day in slight amounts and a pad is needed 3 times per day.  He had hemorrhoids that recurred frequently.  He reported never being hospitalized or undergoing surgery for this condition.  

Loose stools came and went so he had to carry baby wipes and changes of underwear.  He must do this from his car and at his work site at all times.  Plus, he had to factor in the amount of travel to help determine if he could make a trip.  He could not sit for long periods of time.  There was no scar based on the examination.  

An examination revealed no striae on the abdominal wall, distension of vertical veins, ostomy, tenderness to palpitation, palpable mass, splenomegaly, ascites, ventral hernia, liver enlargement or aortic aneurysm.  

The rectal examination revealed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, infections, spinal cord injury, protrusion or loss of sphincter control.  The anal reflexes were normal.  Anal walls were normal. 

External hemorrhoids were present on examination of the rectum located at 6 o'clock.  These were not reducible.  The size of the hemorrhoids was large.  There was no evidence of bleeding.  Thrombosis was absent.  There was no evidence of frequent recurrence with excessive redundant tissue.  

An examination of the prostate was within normal limits.  No rectal fistula was noted.  The examiner noted that there was no change in the diagnosis of hemorrhoids.  His condition was active.  The subjective factors were loose stools that came and went so he had to carry baby wipes and a change of underwear.  The objective factors were the visualized condition on examination.  The rectum condition did not cause anemia or findings of malnutrition.  

The evidence does not show that the Veteran's hemorrhoids are more severe than is encompassed by the currently assigned 10 percent rating under Diagnostic Code 7336.  Simply put, the evidence fails to show the persistent bleeding, anemia or fissures or approximate symptomology required for a higher rating.  

Accordingly, on this record, a rating in excess of 10 percent under Diagnostic Code 7336 is not warranted.

Having reviewed the record, however, the Board finds that the anal incontinence, which has been established by the medical evidence to be a residual of the Veteran's hemorrhoids, should be rated separately under Diagnostic Code 7332, in order to address the Veteran's distinct symptoms of fecal leakage.

Specifically, 38 C.F.R. § 4.114 states that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7245 to 7348 inclusive shall not be combined with each other.  Instead, a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture.  However, the hemorrhoids are rated under Diagnostic Code 7336, which is not one of the codes listed above, and because the Veteran now manifests distinct residuals associated with his hemorrhoids, which are not contemplated by Diagnostic Code 7336, the Board will not be violating the anti-pyramiding rule by considering a separate rating under Diagnostic Code 7332 (which is also not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114).

Under Diagnostic Code 7332, (for rectum and anus, impairment of sphincter control), a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent evaluation is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114.

The Board finds that a separate rating is warranted for the Veteran's residual anal incontinence under Diagnostic Code 7332.  At his August 2010 VA examination, the Veteran described a leakage of stool that occurred less than 1/3 of the day in slight amounts but required a pad 3 times per day.  Although the Veteran did describe a daily occurrence of leakage, he did not relate a description that indicates that such symptoms are extensive.  Instead, the record evidence shows that he described "slight amounts" of leakage.  Thus, given the overall lay and medical evidence in this case, the Board finds that the record evidence does not show the extensive leakage, which is required for a 60 percent rating under Diagnostic Code 7332.  Accordingly, the Board finds it reasonable to conclude that the Veteran's symptoms of residual anal incontinence more nearly approximate the criteria for a 30 percent rating, and thus provide no basis for a higher separate rating under Diagnostic Code 7332, during the applicable rating period.  Thus, in light of the above, the Board concludes that staged ratings pursuant to Hart are not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the disability picture presented by the Veteran's hallux valgus of the right foot, with hammertoes and pes planus and hemorrhoids disabilities are appropriately contemplated by the rating schedule.  There is no evidence of hospitalization, recommendations for further surgical intervention, or a "marked" impact on the Veteran's occupation as he is able to perform his work related duties.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Id.   



IV.  Whether the reduction in the evaluation for the service-connected low back strain with evidence of degenerative changes of the thoracic spine from 40 percent to 10 percent, effective June 1, 2006 to February 10, 2010 was proper.

Laws and Regulations

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer, 2 Vet. App. at 281-282. 

Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.

Intervertebral disc syndrome ( Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  

A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with X-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.

Factual Background and Analysis

A September 1994 rating decision initially granted service connection for lumbar strain and assigned a 10 percent disability rating, effective on December 3, 1993.

The Veteran underwent a VA examination in August 2004.  The Veteran reported having constant pain that was aching, squeezing and pressing.  The level of pain was 9 out of 10.  With pain, he could function with medication.  There was no incapacitation.  

The functional impairment was that he had trouble bending and lifting weights like he used to be able to do.  He had difficulty sleeping at night.  He could not play with his children like he once had done.  

On examination, his posture and gait were normal.  There was no radiation of pain on movement, muscle spasm or tenderness.  His straight leg raise was negative, bilaterally.  

The Veteran displayed flexion from 0 to 30 degrees with pain at 15 degrees.  Extension was from 0 to 15 degrees with pain at 15 degrees.  Right lateral flexion, left lateral flexion, right rotation and left rotation were all from 0 to 30 degrees with pain at 15 degrees.  

The back was not further limited by fatigue, weakness, lack of endurance or incoordination.  There was no anklyosis or evidence of intrevetebral disc syndrome.  His neurological examination was normal.  The X-ray studies showed early osteoarthritic changes of the lumbosacral spine.  

The diagnosis was that of lumbar spine strain with markedly painful and decreased range of motion.  The examiner did note that he felt that the Veteran's back range of motions was "exaggerated".

A September 2004 rating decision increased the  rating for a lumbar strain to a 40 percent disability rating, effective on April 13, 2004 based on the August 2004 VA examination.

The Veteran underwent another VA examination in November 2005 and reported having constant pain and radiation into his hips, buttocks, hamstrings and toes.  Pain was 8 out of 10 at the highest level.  It was elicited by physical activity and inactivity and was relieved by rest and medications.  He was able to function with medication and denied any incapacitation.  

His functional impairment included difficulty sleeping, standing, walking or lifting secondary to his present condition.  His lost time from work was 4 to 5 times per month since the original diagnosis.  His posture and gait were normal, and he needed no assistive devices for ambulation.  

On examination, there was no evidence of radiation of pain, spasms or tenderness.  Straight leg raise test was negative, bilaterally.  The spine was not in any fixed position or ankylosis.  

The Veteran's lumbar range of motion was reportedly normal without any pain, fatigue, weakness, lack of endurance or incoordination.  There did not appear to be any intevertebral disc syndrome with chronic and permanent nerve root involvement.  

The examiner noted that normal flexion was from 0 to 90 degrees and normal extension, right lateral flexion, left lateral flexion, right rotation and left rotation were all from 0 to 30 degrees.  

He had normal motor and sensory function.  The X-ray studies of the lumbosacral spine were negative.  The examiner indicated that there would be an addendum provided after the diagnostic testing.

A March 2006 MRI of the lumbar spine was reported to be normal.

In July 2010, the RO increased the rating for a lumbar strain to 40 percent, effective on February 11, 2010 based on the results of a February 2010 VA examination.

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  

The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran does not contend, and the record does not reflect, noncompliance with the procedural requirements for rating reductions.  

The RO proposed reducing the rating for the Veteran's lumbar spine strain from 40 percent to 10 percent in a December 22, 2005 rating decision.  He was notified of this decision in a letter dated on December 23, 2005.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e)(i).

In a March 2006 rating decision, the RO reduced the evaluation of the low back strain from 40 percent to 10 percent, effective June 1, 2006 and, by a letter dated March 23, 2006, informed the Veteran of this decision.

The RO thus complied with the procedures required under 38 C.F.R. § 3.105 for reducing the disability rating.  It notified him of his rights, gave him an opportunity for a hearing and time to respond, and made the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met, and the reduction was proper.

Having determined that the RO correctly followed the procedures for reducing the disability ratings, the Board must now address whether VA met its burden of showing that the reduction was warranted.  

The 40 percent rating for lumbar spine strain was in effect from April 13, 2004 to May 31, 2006, less than five years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case.

The RO based its reduction on records of VA treatment and the results of the November 2005 VA examination.  As noted, the November 2005 VA examiner indicated that while the Veteran reported having constant pain, his lumbar range of motion was normal without any pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence intervertebral disc syndrome or neurological deficits.  However, while he noted that range of motion was normal, the November 2005 VA examiner failed to provide specific range of motion measurements.  Additionally, the examiner provided no explicit findings related to the Veteran's reported flare-ups and whether there was any limitation of motion or additional functional impairment during flare-ups.  While the examiner indicated that there would be an addendum provided after the diagnostic testing, no addendum was ever provided.

It is also noted that in a July 2010 decision, the RO increased the disability rating from 10 percent to a 40 percent rating.  This decision was based on a February 2010 VA examination which demonstrated the requisite limitation of motion for a 40 degree disability rating.

The November 2005 VA examination on which the reduction was based, only confirms the severity of the service-connected low back strain with evidence of degenerative changes of the thoracic spine.  The Board finds that the evidence in its entirety demonstrates that the low back strain with evidence of degenerative changes of the thoracic spine did not show improvement such as to warrant reduction.  Objective evidence does not demonstrate an overall improvement in the condition, and the Veteran's overall disability picture continued to more nearly approximate the criteria for a 40 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder, is reopened and, to this extent only, granted.

Service connection for a cervical spine disorder is denied.

Service connection for gout is denied.

An increased rating in excess of 10 percent for the service-connected hallux valgus of the right foot, with hammertoes and pes planus is denied.

An increased rating in excess of 10 percent for the service-connected hemorrhoids is denied.

Entitlement to a separate 30 evaluation for residual anal incontinence, associated as a residual of hemorrhoids, is granted, subject to the provisions governing the award of monetary benefits.

Restoration of a 40 percent rating for low back strain with evidence of degenerative changes of the thoracic spine effective June 1, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted above, the Veteran underwent a VA examination in July 1994.  The examiner noted that the Veteran presented with bilateral hip pain but no significant hip pathology was demonstrated.  Pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied). 

However, the Veteran's reports of a continuity of right hip symptomatology suggest that the right hip condition, of which the Veteran first complained in service, is chronic.  As there is potential evidence of a current right hip disability related to the Veteran's in service complaints of hip pain, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current right hip disability and whether it is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine whether he has a right hip disability related to service.  The claims folder must be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review.  After completion of the examination and review of the record, the examiner should answer the following questions: 1) does the Veteran have a current right hip disability? 2) If the Veteran is found to have a current right hip disability, is it at least as likely as not (50 percent or greater probability) that the current right hip disability had its onset in service or is the result of a disease or injury in service?  

2.  Then re-adjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


